DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 14 December 2020 has been entered.  Claims 1, 11, 22, 23, 25, 28, 36, 38, 40, 47, 51 and 59 have been amended.  Claims 1, 3, 5, 7, 9, 11, 13-15, 17, 18, 20-23, 25, 28, 29, 32, 34, 36, 38, 40, 43, 45, 47, 49, 51, 53, 57 and 59, are currently pending and have been considered below.

Response to Arguments
The 35 U.S.C. §112(b) rejection of claims 1, 3, 5, 7, 9, 11, 13-15, 17, 18, 20-23, 25, 28, 29, 32, 34, 36, 38, 40, 43, 45, 47, 49, 51, 53 and 59 has been withdrawn in view of Applicant’s amendments.  
The 35 U.S.C. §112(b) rejection of dependent claim 57 is maintained. 
Applicant's arguments filed 14 December 2020 have been fully and carefully considered but they are not persuasive. Applicant argues on pages 13-14 of the Remarks that the combination of references fails to disclose the limitation “automatically labeling the anatomical object and the surrounding tissue on the image” as recited in the independent claims.  The Examiner respectfully disagrees.
Goshayesh discloses in paragraph [0006], “The images are overlayed with labeling identifying anatomical structures … the images are displayed to a doctor executing a procedure on the subject to assist in identifying the anatomical structures” and in paragraph [0048], “The work station 42 provides facilities for displaying the image data as an image
Goshayesh further discloses in paragraph [0054], “In step 106 the image segmentation unit 118 combines the processed image data and the overlay data and displays the resultant image for review” and in paragraph [0055], “For further aid to the surgeon, a view is optionally displayed on the second display 22 wherein the colorized segments are labeled as "II", "Epidural Fat", "Dura", and "Bur" as shown in FIG. 6.”
Goshayesh overlays the image with labels, referenced as “image data” or “overlay data” and then combines the processed image data and the overlay data and displays the resultant image to a surgeon executing a procedure on a subject to assist in identifying the anatomical structures.
While the independent claims recite “automatically labeling the anatomical object and the surrounding tissue on the image,” the independent claims do not provide any specific requirements or criteria for accomplishing the labeling on the image.  The independent claim language does not preclude an overlay of labels combined with the image to create a single combined or composite image for display as a single display image.
Therefore, the combination of references discloses the limitation “automatically labeling the anatomical object and the surrounding tissue on the image” as recited in independent claims 1, 28 and 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5, 11, 14, 15, 18, 20, 21, 23, 25, 28, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al., U.S. Publication No. 2016/0174902, hereinafter, “Georgescu”, and further in view of Goshayesh et al., U.S. Publication No. 2016/0015469, hereinafter, “Goshayesh”.

As per claim 1, Georgescu discloses a method for automatic detection, localization, and segmentation of at least one anatomical object in an image generated by an imaging system, the method comprising: 
providing the image of the anatomical object and surrounding tissue to a processor (Georgescu, ¶0004, the trained deep neural networks can be applied to an input medical image to detect the target anatomical object; Georgescu, ¶0043, once the training is complete for all of the marginal spaces, the series of trained deep neural networks can be used to detect an anatomical object in a new image; Georgescu, ¶0060); 
developing and training a deep learning network comprising one or more convolutional neural networks to automatically detect the anatomical object and the surrounding tissue in the image (Georgescu, ¶0004, anatomical object detection using marginal space deep neural networks … divide a parameter space of a target anatomical object into a series of marginal search spaces … A respective deep neural network is trained for each of the marginal search spaces based on annotated training data; Georgescu, ¶0036, Given a new image the input parameter space is sequentially searched with the trained classifiers to find the correct anatomical object location; Georgescu, ¶0046; Georgescu, ¶0050, For the deep neural network architecture and training, various types of neural networks can be used, such as convolutional neural networks (CNN); Georgescu, ¶0080); 
automatically locating and segmenting, via an additional convolutional neural network, the anatomical object and the surrounding tissue in the image (Georgescu, ¶0066, the trained boundary detector can be a deep neural network that is directly applied to the image data; Georgescu, ¶0089; Georgescu, ¶0101, FIG. 17 illustrates a schematic overview of a pipeline for segmenting a 3D anatomical object in a 3D medical image according to an embodiment of the present invention. As shown in FIG. 17, the segmentation of a 3D anatomical object is performed in two stages: an object detection stage 1702 and a shape segmentation stage 1704 … the shape segmentation stage 1704 uses an active shape model (ASM) framework and a deep neural network classifier to calculate a non-rigid shape deformation); 
displaying the image to a user (Georgescu, ¶0066, The detected anatomical object can be displayed on a display device of a computer).
Georgescu does not explicitly disclose the following limitations as further recited however Goshayesh discloses 
automatically labeling the anatomical object and the surrounding tissue on the image (Goshayesh, Figure 6; Goshayesh, ¶0054, The processed image data in step 104 is next directed to an image segmentation unit 118 which effects segmentation of structures in the digitized images and which identifies anatomical structures such as different tissue types, bones or other anatomical parts as colorized segments; Goshayesh, ¶0055, a view is optionally displayed on the second display 22 wherein the colorized segments are labeled as "II", "Epidural Fat", "Dura", and "Bur" as shown in FIG. 6); and 
displaying the labeled image to a user (Goshayesh, Figure 6; Goshayesh, ¶0054, the image segmentation unit 118 combines the processed image data and the overlay data and displays the resultant image for review). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Georgescu to include the labeling of the objects as taught by Goshayesh in order to aid a surgeon or other medical professional in analyzing the object in the image (Goshayesh, ¶055).

As per claim 5, Georgescu and Goshayesh disclose the method of claim 1, wherein the image is provided from a frame in a video stream, wherein the frame is stored locally or on a cloud service (Goshayesh, ¶0061, A further feature of the present disclosure includes instrument tracking. As a surgeon executes a procedure, frames of image data from the imaging device 26 is stored in the memory 46. The imaging device 26 periodically takes images which are processed as discussed above and stored in the memory 46 so that a time sequenced record of the procedure is produced).  The motivation would be the same as above in claim 1.

As per claim 11, Georgescu and Goshayesh disclose the method of claim 1, further comprising training the deep learning network to automatically detect the anatomical object and surrounding tissue via ground truth data, wherein developing and training the deep learning network to automatically detect the anatomical object and surrounding tissue in the image further comprises: scanning and collecting a dataset of images of the anatomical object and surrounding tissue from a plurality of patients, annotating the dataset of images based on user input to create the ground truth data (Georgescu, ¶0039, training images are loaded from a database. The training images can be 2D or 3D medical images acquired using any medical imaging modality, such as but not limited to CT, MRI, Ultrasound, X-ray fluoroscopy, DynaCT, etc. At least a subset of the training images are annotated with … the target anatomical object; Georgescu, ¶0041, ground truth image patches for the first search space are selected as positive training samples), dividing the dataset of images and the ground truth data into a training dataset and a validation dataset, and utilizing the training dataset to train the deep learning network (Georgescu, ¶0071, a training set of 7961 2D MR images from 184 patients was used. 75% of the training images were randomly selected for training (5970 images from 139 patients) and 25% for testing / validation (1991 images from 46 patients); Goergescu, ¶0088). 

As per claim 14, Georgescu and Goshayesh disclose the method of claim 11, wherein the dataset of images is collected from multiple data imaging systems (Georgescu, ¶0039, training images are loaded from a database. The training images can be 2D or 3D medical images acquired using any medical imaging modality, such as but not limited to CT, MRI, Ultrasound, X-ray fluoroscopy, DynaCT, etc. At least a subset of the training images are annotated with … the target anatomical object). 

As per claim 15, Georgescu and Goshayesh disclose the method of claim 11, wherein the dataset of images comprises frames collected from at least one video stream, wherein the frames are stored locally or on a cloud service (Goshayesh, ¶0061, A further feature of the present disclosure includes instrument tracking. As a surgeon executes a procedure, frames of image data from the imaging device 26 is stored in the memory 46. The imaging device 26 periodically takes images which are processed as discussed above and stored in the memory 46 so that a time sequenced record of the procedure is produced).  The motivation would be the same as above in claim 1.

As per claim 18, Georgescu and Goshayesh disclose the method of claim 11, wherein utilizing the training dataset to train the deep learning network further comprises optimizing a cost function to minimize an error between an output of the deep learning network and the ground truth data, wherein optimizing the cost function to minimize the error further comprises utilizing a stochastic gradient descent (SGD) algorithm that iteratively processes portions of the ground truth data and adjusts one or more parameters of the deep learning network based on the error between the output of the deep learning network and the ground truth data (Georgescu, ¶0092, minimizing a cost function C() quantifying how well the network prediction matches the expected output, i.e., the true label. The L2 penalty function is used to reduce the maximization problem … This minimization problem is solved using the Stochastic Gradient Descent (SGD) method … a feed-forward propagation is performed to compute the network response … One complete batch-wise iteration over the entire training data with a parameter update at each step is considered one training epoch. To train a powerful deep neural network based on this approach, a large number of epochs (e.g., 300) may be required). 

As per claim 20, Georgescu and Goshayesh disclose the method of claim 18, further comprising, after optimizing the cost function, utilizing the deep learning network in real-time to automatically provide predictions on the validation data and comparing the predictions with the ground truth data (Georgescu, ¶0092, minimizing a cost function C() quantifying how well the network prediction matches the expected output, i.e., the true label). 

As per claim 21, Georgescu and Goshayesh disclose the method of claim 11, wherein annotating the dataset of images based on user input to create the ground truth data further comprises manually identifying and annotating the anatomical object and surrounding tissue in each image of the dataset (Georgescu, ¶0004, A respective deep neural network is trained for each of the marginal search spaces based on annotated training data; Georgescu, ¶0036, MSL exploits large image databases with expert annotations to train discriminative classifiers). 

As per claim 23, Georgescu and Goshayesh disclose the method of claim 1, further comprising initially training the deep learning network to automatically detect the anatomical object and the surrounding tissue offline, further comprising continuously training the deep learning network to automatically detect the anatomical object and the surrounding tissue online (Georgescu, ¶0004, A respective deep neural network is trained for each of the marginal search spaces based on annotated training data; Georgescu, ¶0073, Once the discriminative deep neural network position detector is trained, the trained discriminative deep neural network is used to test each pixel in the 2D medical image; Georgescu, ¶0087, given an already trained marginal space deep neural network architecture … The approximation of a particular trained deep neural network can be refined iteratively by one of the following procedures: (1) After each full rank training epoch, project each of the tensors in the low rank space and repeat iteratively until the error remains stable; or (2) At each epoch, directly update the weights in the low rank space and repeat iteratively until the error remains stable). 

As per claim 25, Georgescu and Goshayesh disclose the method of claim 1, wherein labeling the anatomical object and the surrounding tissue on the image further comprises at least one of outlining or shading at least one of the anatomical object and the surrounding tissue on the image or overlaying a descriptive label atop each of the at least one anatomical object and the surrounding tissue (Goshayesh, Figure 6; Goshayesh, ¶0054-0055), wherein automatically locating and segmenting the anatomical object and the surrounding tissue in the image via the additional convolutional network comprises extracting an area of interest around the anatomical object from the image (Georgescu, ¶0048, using a deep learning artificial neural network architecture that extracts directly from an image patch, the relevant features), and wherein the image of the anatomical object and surrounding tissue is automatically cropped prior to providing the image to the processor (Georgescu, ¶0075, rotated image patches centered at each of the position candidates can be cropped and input into a second trained discriminative deep neural network classifier). 

As per claim 28, Georgescu discloses an imaging system, comprising: 
at least one processor configured to perform one or more operations (Georgescu, ¶0136, a computer using well-known computer processors, memory units, storage devices, computer software), the one or more operations comprising: 
receiving an image of at least one anatomical object and surrounding tissue (Georgescu, ¶0004, the trained deep neural networks can be applied to an input medical image to detect the target anatomical object; Georgescu, ¶0043, once the training is complete for all of the marginal spaces, the series of trained deep neural networks can be used to detect an anatomical object in a new image; Georgescu, ¶0060), 
developing and training a deep learning network having one or more convolutional neural networks to automatically detect the anatomical object and the surrounding tissue in the image (Georgescu, ¶0004, anatomical object detection using marginal space deep neural networks … divide a parameter space of a target anatomical object into a series of marginal search spaces … A respective deep neural network is trained for each of the marginal search spaces based on annotated training data; Georgescu, ¶0036, Given a new image the input parameter space is sequentially searched with the trained classifiers to find the correct anatomical object location; Georgescu, ¶0046; Georgescu, ¶0050, For the deep neural network architecture and training, various types of neural networks can be used, such as convolutional neural networks (CNN); Georgescu, ¶0080), 
automatically locating and segmenting, via an additional deep learning network, the anatomical object and the surrounding in the image (Georgescu, ¶0066, the trained boundary detector can be a deep neural network that is directly applied to the image data; Georgescu, ¶0089; Georgescu, ¶0101, FIG. 17 illustrates a schematic overview of a pipeline for segmenting a 3D anatomical object in a 3D medical image according to an embodiment of the present invention. As shown in FIG. 17, the segmentation of a 3D anatomical object is performed in two stages: an object detection stage 1702 and a shape segmentation stage 1704 … the shape segmentation stage 1704 uses an active shape model (ASM) framework and a deep neural network classifier to calculate a non-rigid shape deformation, and 
a user display configured to display the image to a user (Georgescu, ¶0066, The detected anatomical object can be displayed on a display device of a computer).
Georgescu does not explicitly disclose the following limitations as further recited however Goshayesh discloses
automatically labeling the anatomical object and the surrounding tissue on the image (Goshayesh, Figure 6; Goshayesh, ¶0054, The processed image data in step 104 is next directed to an image segmentation unit 118 which effects segmentation of structures in the digitized images and which identifies anatomical structures such as different tissue types, bones or other anatomical parts as colorized segments; Goshayesh, ¶0055, a view is optionally displayed on the second display 22 wherein the colorized segments are labeled as "II", "Epidural Fat", "Dura", and "Bur" as shown in FIG. 6); and 
a user display configured to display the labeled image to a user (Goshayesh, Figure 6; Goshayesh, ¶0054, the image segmentation unit 118 combines the processed image data and the overlay data and displays the resultant image for review). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Georgescu to include the labeling of the objects as taught by Goshayesh in order to aid a surgeon or other medical professional in analyzing the object in the image (Goshayesh, ¶0055). 

As per claim 32, Goergescu and Goshayesh disclose the system of claim 28, wherein the image is provided from a frame in a video stream, wherein the frame is stored locally or on a cloud service (Goshayesh, ¶0061, A further feature of the present disclosure includes instrument tracking. As a surgeon executes a procedure, frames of image data from the imaging device 26 is stored in the memory 46. The imaging device 26 periodically takes images which are processed as discussed above and stored in the memory 46 so that a time sequenced record of the procedure is produced).  The motivation would be the same as above in claim 28.

As per claim 38, Georgescu and Goshayesh disclose the system of claim 28, wherein automatically locating and segmenting the anatomical object and the surrounding tissue in the image via the additional deep learning network comprises extracting an area of interest around the anatomical object from the image (Georgescu, ¶0048, using a deep learning artificial neural network architecture that extracts directly from an image patch, the relevant features), wherein the system is configured to automatically crop the image of the at least one anatomical object and surrounding tissue before the image is received by the at least one processor (Georgescu, ¶0075, rotated image patches centered at each of the position candidates can be cropped and input into a second trained discriminative deep neural network classifier). 

Claim 3, 7, 13, 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al., U.S. Publication No. 2016/0174902, hereinafter, “Georgescu”, in view of Goshayesh et al., U.S. Publication No. 2016/0015469, hereinafter, “Goshayesh” as applied to claims 1, 11 and 28 above, and further in view of Ghesu et al., U.S. Patent No. 9,569,736, hereinafter, “Ghesu”.

As per claim 3, Georgescu and Goshayesh disclose the method of claim 1, and (Georgescu, ¶0058, a plurality of position-orientation-scale hypotheses can be generated for each position-orientation candidate by scaling each image patch corresponding to a position-orientation candidate to a plurality of possible scales. The range of these scales can be determined by the range of scales of the ground truth objects in the annotated training data; Georgescu, ¶0064) but do not explicitly disclose the following limitations as further recited however Ghesu discloses wherein the image is a normalized image, wherein the normalized image is pre-processed to adjust for size, intensity, contrast, texture, or a combination thereof (Ghesu, column 6, lines 15-26, an initial data set may contain approximately 1000 short axis view MR images acquired from several hundred different patients acquired from different vendors and formed into hundreds of training images. The training images may be preprocessed, such as resampling images to uniform, isotropic resolution (e.g. 2 mm) and normalizing the data). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to normalize the data as taught by Ghesu in the system of Georgescu and Goshayesh in order to pre-process the data from the different modalities and patients to a common scale and range for use in the neural network of Georgescu and Goshayesh.

As per claim 7, Georgescu and Goshayesh disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Ghesu discloses wherein automatically detecting the anatomical object and automatically locating and segmenting the anatomical object occur simultaneously in a single step and utilize a central processing unit (CPU)-based computer, a tablet, or a mobile device (Ghesu, column 18, lines 1-2, (simultaneous) object detection and segmentation may be applied; Ghesu, column 18, lines 61-62, localized with respect to a single workstation or processor). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Georgescu and Goshayesh to include the simultaneous detection and segmentation of the object as taught by Ghesu in order to optimize computational resources and requirements (Ghesu, column 18, lines 1-5).

As per claim 13, Georgescu and Goshayesh disclose the method of claim 11, but do not explicitly disclose the following limitations as further recited however Ghesu discloses further comprising normalizing the dataset of images by pre-processing the dataset of images to adjust for size, intensity, contrast, texture, or a combination thereof (Ghesu, column 6, lines 15-26, The training images may be preprocessed, such as resampling images to uniform, isotropic resolution (e.g. 2 mm) and normalizing the data). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to normalize the data as taught by Ghesu in the system of Georgescu and Goshayesh in order to pre-process the data from the different modalities and patients to a common scale and range for use in the neural network of Georgescu and Goshayesh.

As per claim 29, Georgescu and Goshayesh disclose the system of claim 28, wherein the imaging system comprises at least one of an ultrasound imaging system, a computer tomography (CT) scanner, or a magnetic resonance imaging (MRI) scanner (Georgescu, ¶0060, The medical image can be 2D or 3D and can be acquired using any type of medical imaging modality, such as but not limited to CT, MRI, ultrasound, X-ray fluoroscopy, DynaCT), but do not explicitly disclose the following limitations as further recited however Ghesu discloses and wherein the image is a normalized image wherein the normalized image is pre-processed to adjust for size, intensity, contrast, texture, or a combination thereof (Ghesu, column 6, lines 15-26, The training images may be preprocessed, such as resampling images to uniform, isotropic resolution (e.g. 2 mm) and normalizing the data). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to normalize the data as taught by Ghesu in the system of Georgescu and Goshayesh in order to pre-process the data from the different modalities and patients to a common scale and range for use in the neural network of Georgescu and Goshayesh.

As per claim 34, Georgescu and Goshayesh disclose the system of claim 28, but do not explicitly disclose the following limitations as further recited however Ghesu discloses wherein automatically detecting the anatomical object and automatically locating and segmenting the anatomical object occur simultaneously in a single step, wherein automatically detecting the anatomical object and automatically locating and segmenting the anatomical object utilize a central processing unit (CPU)-based computer, a tablet, or a mobile device (Ghesu, column 18, lines 1-2, (simultaneous) object detection and segmentation may be applied) ; Ghesu, column 18, lines 61-62, localized with respect to a single workstation or processor).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Georgescu and Goshayesh to include the simultaneous detection and segmentation of the object as taught by Ghesu in order to optimize computational resources and requirements (Ghesu, column 18, lines 1-5).

Claims 9 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al., U.S. Publication No. 2016/0174902, hereinafter, “Georgescu”, in view of Goshayesh et al., U.S. Publication No. 2016/0015469, hereinafter, “Goshayesh” as applied to claims 1 and 28 above, and further in view of Gazit, U.S. Publication No. 2016/0300343, hereinafter, “Gazit”.

As per claim 9, Georgescu and Goshayesh disclose the method of claim 1, wherein automatically locating and segmenting the anatomical object involves estimating a shape of the anatomical object (Georgescu, ¶0111-0112, the final detection result defines a bounding box of the target anatomical structure … a boundary of the detected anatomical object is refined using an active shape model (ASM) and a trained sparse deep neural network boundary detector … resulting in a segmented model of the target anatomical object in the medical image), and wherein the one or more convolutional neural networks, the additional convolutional neural network, or both utilize 8-bit integer or 1-bit binary number weights (Georgescu, ¶0070-0071;Georgescu, ¶0076, a binary classifier; Georgescu, ¶0096, a deep neural network is pre-trained using all of the weights for a small number of epochs … the sparsity map s is initialized with all ones, representing that all of the weights remain at after the pre-training stage … In each round, at 1506, from the active weights of the considered filters, a percentage of active weights having the smallest absolute values are greedily selected and set to zero). 
Georgescu and Goshayesh do not explicitly disclose the following limitations as further recited however Gazit discloses estimating a shape of the anatomical object as an ellipse (Gazit, ¶0097-0098, the target organ is segmented … for later automatic segmentation of test images … a bounding region is found for the target organ … The bounding region is, for example, a rectangular box … the bounding region need not be a rectangular box oriented along the principle axes of the body, but can be any standard shape specified by relatively few parameters, for example … a circular cylinder or elliptical cylinder oriented along the principle axes of the body or in some other fixed way, or an ellipsoid, or a parallelepiped).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the estimation of the object shape as an ellipse as taught by Gazit for the active shape model as taught by Georgescu and Goshayesh in order to provide an alternate means to automatically locate and segment the anatomical object in input images (Gazit, ¶0098).

As per claim 36, Georgescu and Goshayesh disclose the system of claim 28, wherein automatically locating and segmenting the anatomical object involves estimating a shape of the anatomical object (Georgescu, ¶0111-0112, the final detection result defines a bounding box of the target anatomical structure … a boundary of the detected anatomical object is refined using an active shape model (ASM) and a trained sparse deep neural network boundary detector … resulting in a segmented model of the target anatomical object in the medical image), and wherein the deep learning network, the additional deep learning network, or both utilize 8-bit integer or 1-bit binary number weights (Georgescu, ¶0070-0071;Georgescu, ¶0076, a binary classifier; Georgescu, ¶0096, a deep neural network is pre-trained using all of the weights for a small number of epochs … the sparsity map s is initialized with all ones, representing that all of the weights remain at after the pre-training stage … In each round, at 1506, from the active weights of the considered filters, a percentage of active weights having the smallest absolute values are greedily selected and set to zero). 
Georgescu and Goshayesh do not explicitly disclose the following limitations as further recited however Gazit discloses estimating a shape of the anatomical object as an ellipse (Gazit, ¶0097-0098, the target organ is segmented … for later automatic segmentation of test images … a bounding region is found for the target organ … The bounding region is, for example, a rectangular box … the bounding region need not be a rectangular box oriented along the principle axes of the body, but can be any standard shape specified by relatively few parameters, for example … a circular cylinder or elliptical cylinder oriented along the principle axes of the body or in some other fixed way, or an ellipsoid, or a parallelepiped).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the estimation of the object shape as an ellipse as taught by Gazit for the active shape model as taught by Georgescu and Goshayesh in order to provide an alternate means to automatically locate and segment the anatomical object in input images (Gazit, ¶0098).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al., U.S. Publication No. 2016/0174902, hereinafter, “Georgescu”, in view of Goshayesh et al., U.S. Publication No. 2016/0015469, hereinafter, “Goshayesh” as applied to claim 15 above, and further in view of Hoey, Jesse, et al. "Semi-supervised learning of a pomdp model of patient caregiver interactions." Proc. IJCAI Workshop on Modeling Others from Observations. 2005, hereinafter, “Hoey”.

As per claim 17, Georgescu and Goshayeshi disclose the method of claim 15, but do not explicitly disclose the following limitations as further recited however Hoey discloses wherein annotating the dataset of images based on user input to create the ground truth data comprises: performing an optical flow calculation of frame to frame pixel movements, facilitating unsupervised learning to cluster the frame to frame pixel movements across the at least one video stream into groups, and providing the groups of pixel movements to the user for identification and labeling across a range of frames (Hoey, page 2, third paragraph, The learning method clusters video sequences in training data in which only the task states are labeled; Hoey, page 3, section 2.1, optical flow fields between consecutive images; Hoey, page 4, section 2.1, fourth paragraph, mixture models also include feature weights as priors on the cluster means). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Georgescu and Goshayesh to include the optical flow pixel clustering as taught by Hoey in order to provide an alternate means to label ground truth images for improved training / learning of neural networks (Hoey, page2, section 1). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al., U.S. Publication No. 2016/0174902, hereinafter, “Georgescu”, in view of Goshayesh et al., U.S. Publication No. 2016/0015469, hereinafter, “Goshayesh” as applied to claim 1 above, and further in view of Shakeri M, Tsogkas S, Ferrante E, Lippe S, Kadoury S, Paragios N, Kokkinos I. Sub-cortical brain structure segmentation using F-CNN's. In 2016 IEEE 13th International Symposium on Biomedical Imaging (ISBI) 2016 Apr 13 (pp. 269-272). IEEE, hereinafter, “Shakeri”.

As per claim 22, Georgescu and Goshayesh disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Shakeri discloses wherein automatically locating and segmenting the anatomical object and the surrounding tissue in the image further comprises segmenting the anatomical object and the surrounding tissue via semantic segmentation (Shakeri, Abstract, we propose a deep learning approach for segmenting sub-cortical structures of the human brain in Magnetic Resonance (MR) image data. We draw inspiration from a state-of-the-art Fully-Convolutional Neural Network (F-CNN) architecture for semantic segmentation of objects in natural images, and adapt it to our task). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Georgescu and Goshayesh to include the semantic segmentation as taught by Shakeri in order to predict class labels of image regions where neighbor variables take the same semantic label (Shakeri, page 270, Section 2.1).

Claims 40, 45, 51 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al., U.S. Publication No. 2016/0174902, hereinafter, “Georgescu”, in view of Goshayesh et al., U.S. Publication No. 2016/0015469, hereinafter, “Goshayesh”, and further in view of Shakeri M, Tsogkas S, Ferrante E, Lippe S, Kadoury S, Paragios N, Kokkinos I. Sub-cortical brain structure segmentation using F-CNN's. In 2016 IEEE 13th International Symposium on Biomedical Imaging (ISBI) 2016 Apr 13 (pp. 269-272). IEEE, hereinafter, “Shakeri”.

As per claim 40, Georgescu discloses a method for automatic detection, localization, and segmentation of at least one anatomical object in an image generated by an imaging system, the method comprising: 
providing the image of the anatomical object and surrounding tissue to a processor (Georgescu, ¶0004, the trained deep neural networks can be applied to an input medical image to detect the target anatomical object; Georgescu, ¶0043, once the training is complete for all of the marginal spaces, the series of trained deep neural networks can be used to detect an anatomical object in a new image; Georgescu, ¶0060); 
developing and training a deep learning network to automatically detect the anatomical object and the surrounding tissue in the image (Georgescu, ¶0004, anatomical object detection using marginal space deep neural networks … divide a parameter space of a target anatomical object into a series of marginal search spaces … A respective deep neural network is trained for each of the marginal search spaces based on annotated training data; Georgescu, ¶0036, Given a new image the input parameter space is sequentially searched with the trained classifiers to find the correct anatomical object location; Georgescu, ¶0046; Georgescu, ¶0050, For the deep neural network architecture and training, various types of neural networks can be used, such as convolutional neural networks (CNN); Georgescu, ¶0080); 
automatically locating and segmenting, via one or more deep learning algorithms, the anatomical object and the surrounding tissue in the image (Georgescu, ¶0066, the trained boundary detector can be a deep neural network that is directly applied to the image data; Georgescu, ¶0089; Georgescu, ¶0101, FIG. 17 illustrates a schematic overview of a pipeline for segmenting a 3D anatomical object in a 3D medical image according to an embodiment of the present invention. As shown in FIG. 17, the segmentation of a 3D anatomical object is performed in two stages: an object detection stage 1702 and a shape segmentation stage 1704 … the shape segmentation stage 1704 uses an active shape model (ASM) framework and a deep neural network classifier to calculate a non-rigid shape deformation); 
displaying the image to a user (Georgescu, ¶0066, The detected anatomical object can be displayed on a display device of a computer).
Georgescu does not explicitly disclose the following limitations as further recited however Goshayesh discloses 
automatically labeling the anatomical object and the surrounding tissue on the image (Goshayesh, Figure 6; Goshayesh, ¶0054, The processed image data in step 104 is next directed to an image segmentation unit 118 which effects segmentation of structures in the digitized images and which identifies anatomical structures such as different tissue types, bones or other anatomical parts as colorized segments; Goshayesh, ¶0055, a view is optionally displayed on the second display 22 wherein the colorized segments are labeled as "II", "Epidural Fat", "Dura", and "Bur" as shown in FIG. 6); and 
displaying the labeled image to a user (Goshayesh, Figure 6; Goshayesh, ¶0054, the image segmentation unit 118 combines the processed image data and the overlay data and displays the resultant image for review). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Georgescu to include the labeling of the objects as taught by Goshayesh in order to aid a surgeon or other medical professional in analyzing the object in the image (Goshayesh, ¶0055).
Georgescu and Goshayesh do not explicitly disclose the following limitations as further recited however Shakeri discloses 
automatically locating and semantically segmenting the anatomical object (Shakeri, Abstract, we propose a deep learning approach for segmenting sub-cortical structures of the human brain in Magnetic Resonance (MR) image data. We draw inspiration from a state-of-the-art Fully-Convolutional Neural Network (F-CNN) architecture for semantic segmentation of objects in natural images, and adapt it to our task).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Georgescu and Goshayesh to include the semantic segmentation as taught by Shakeri in order to predict class labels of image regions where neighbor variables take the same semantic label (Shakeri, page 270, Section 2.1).

As per claim 45, Georgescu, Goshayesh and Shakeri disclose the method of claim 40, wherein the image is provided from a frame in a video stream, wherein the frame is stored locally or on a cloud service (Goshayesh, ¶0061, A further feature of the present disclosure includes instrument tracking. As a surgeon executes a procedure, frames of image data from the imaging device 26 is stored in the memory 46. The imaging device 26 periodically takes images which are processed as discussed above and stored in the memory 46 so that a time sequenced record of the procedure is produced).  The motivation would be the same as above in claim 40.

As per claim 51, Georgescu, Goshayesh and Shakeri disclose the method of claim 40, further comprising training the deep learning network to automatically detect the anatomical object and surrounding tissue via ground truth data, wherein developing and training the deep learning network to automatically detect the anatomical object and surrounding tissue in the image further comprises: scanning and collecting a dataset of images of the anatomical object and surrounding tissue from a plurality of patients, annotating the dataset of images based on user input to create the ground truth data (Georgescu, ¶0039, training images are loaded from a database. The training images can be 2D or 3D medical images acquired using any medical imaging modality, such as but not limited to CT, MRI, Ultrasound, X-ray fluoroscopy, DynaCT, etc. At least a subset of the training images are annotated with … the target anatomical object; Georgescu, ¶0041, ground truth image patches for the first search space are selected as positive training samples), dividing the dataset of images and the ground truth data into a training dataset and a validation dataset, and utilizing the training dataset to train the one or more deep learning algorithms (Georgescu, ¶0071, a training set of 7961 2D MR images from 184 patients was used. 75% of the training images were randomly selected for training (5970 images from 139 patients) and 25% for testing (1991 images from 46 patients); Goergescu, ¶0088). 

As per claim 59, Georgescu, Goshayesh and Shakeri disclose the method of claim 40, wherein automatically locating and segmenting the anatomical object and the surrounding tissue in the image via one or more deep learning algorithms comprises extracting an area of interest around the anatomical object from the image (Georgescu, ¶0048, using a deep learning artificial neural network architecture that extracts directly from an image patch, the relevant features), wherein the image of the anatomical object and surrounding tissue is automatically cropped prior to providing the image to the processor (Georgescu, ¶0075, rotated image patches centered at each of the position candidates can be cropped and input into a second trained discriminative deep neural network classifier). 

Claims 43, 47 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al., U.S. Publication No. 2016/0174902, hereinafter, “Georgescu”, in view of Goshayesh et al., U.S. Publication No. 2016/0015469, hereinafter, “Goshayesh”, in view of Shakeri M, Tsogkas S, Ferrante E, Lippe S, Kadoury S, Paragios N, Kokkinos I. Sub-cortical brain structure segmentation using F-CNN's. In 2016 IEEE 13th International Symposium on Biomedical Imaging (ISBI) 2016 Apr 13 (pp. 269-272). IEEE, hereinafter, “Shakeri” as applied to claim 40 above, and further in view of Ghesu et al., U.S. Patent No. 9,569,736, hereinafter, “Ghesu”.

As per claim 43, Georgescu, Goshayesh and Shakeri disclose the method of claim 40, but do not explicitly disclose the following limitations as further recited however Ghesu discloses wherein the image is a normalized image, wherein the normalized image is pre-processed to adjust for size, intensity, contrast, texture, or a combination thereof (Ghesu, column 6, lines 15-26, an initial data set may contain approximately 1000 short axis view MR images acquired from several hundred different patients acquired from different vendors and formed into hundreds of training images. The training images may be preprocessed, such as resampling images to uniform, isotropic resolution (e.g. 2 mm) and normalizing the data).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to normalize the data as taught by Ghesu in the system of Georgescu, Goshayesh and Shakeri in order to pre-process the data from the different modalities and patients to a common scale and range for use in the neural network of Georgescu, Goshayesh and Shakeri.

As per claim 47, Georgescu, Goshayesh and Shakeri disclose the method of claim 40, and wherein the deep learning network, the one or more deep learning algorithms, or both utilize 8-bit integer or 1-bit binary number weights (Georgescu, ¶0070-0071;Georgescu, ¶0076, a binary classifier; Georgescu, ¶0096, a deep neural network is pre-trained using all of the weights for a small number of epochs … the sparsity map s is initialized with all ones, representing that all of the weights remain at after the pre-training stage … In each round, at 1506, from the active weights of the considered filters, a percentage of active weights having the smallest absolute values are greedily selected and set to zero) but do not explicitly disclose the following limitations as further recited however Ghesu discloses wherein automatically detecting the anatomical object and automatically locating and segmenting the anatomical object occur simultaneously in a single step, wherein automatically detecting the anatomical object and automatically locating and segmenting the anatomical object utilize a central processing unit (CPU)-based computer, a tablet, or a mobile device (Ghesu, column 18, lines 1-2, ((simultaneous) object detection and segmentation may be applied). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Georgescu, Goshayesh and Shakeri to include the simultaneous detection and segmentation of the object as taught by Ghesu in order to optimize computational resources and requirements (Ghesu, column 18, lines 1-5).

As per claim 53, Georgescu, Goshayesh and Shakeri disclose the method of claim 51, and wherein the dataset of images is collected from multiple data imaging systems (Georgescu, ¶0039, training images are loaded from a database. The training images can be 2D or 3D medical images acquired using any medical imaging modality, such as but not limited to CT, MRI, Ultrasound, X-ray fluoroscopy, DynaCT, etc. At least a subset of the training images are annotated with … the target anatomical object), wherein the dataset of images comprises frames collected from at least one video stream, wherein the frames are stored locally or on a cloud service (Goshayesh, ¶0061, A further feature of the present disclosure includes instrument tracking. As a surgeon executes a procedure, frames of image data from the imaging device 26 is stored in the memory 46. The imaging device 26 periodically takes images which are processed as discussed above and stored in the memory 46 so that a time sequenced record of the procedure is produced), but do not explicitly disclose the following limitations as further recited however Ghesu discloses further comprising normalizing the dataset of images by pre-processing the dataset of images to adjust for size, intensity, contrast, texture, or a combination thereof (Ghesu, column 6, lines 15-26, an initial data set may contain approximately 1000 short axis view MR images acquired from several hundred different patients acquired from different vendors and formed into hundreds of training images. The training images may be preprocessed, such as resampling images to uniform, isotropic resolution (e.g. 2 mm) and normalizing the data). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to normalize the data as taught by Ghesu in the system of Georgescu, Goshayesh and Shakeri in order to pre-process the data from the different modalities and patients to a common scale and range for use in the neural network of Georgescu, Goshayesh and Shakeri.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al., U.S. Publication No. 2016/0174902, hereinafter, “Georgescu”, in view of Goshayesh et al., U.S. Publication No. 2016/0015469, hereinafter, “Goshayesh”, in view of Shakeri M, Tsogkas S, Ferrante E, Lippe S, Kadoury S, Paragios N, Kokkinos I. Sub-cortical brain structure segmentation using F-CNN's. In 2016 IEEE 13th International Symposium on Biomedical Imaging (ISBI) 2016 Apr 13 (pp. 269-272). IEEE, hereinafter, “Shakeri” as applied to claim 40 above, and further in view of Gazit, U.S. Publication No. 2016/0300343, hereinafter, “Gazit”.

As per claim 49, Georgescu , Goshayesh and Shakeri disclose the method of claim 40, wherein automatically locating and segmenting the anatomical object involves estimating a shape of the anatomical object (Georgescu, ¶0111-0112, the final detection result defines a bounding box of the target anatomical structure … a boundary of the detected anatomical object is refined using an active shape model (ASM) and a trained sparse deep neural network boundary detector … resulting in a segmented model of the target anatomical object in the medical image). 
Georgescu, Goshayesh and Shakeri do not explicitly disclose the following limitations as further recited however Gazit discloses estimating a shape of the anatomical object as an ellipse (Gazit, ¶0097-0098, the target organ is segmented … for later automatic segmentation of test images … a bounding region is found for the target organ … The bounding region is, for example, a rectangular box … the bounding region need not be a rectangular box oriented along the principle axes of the body, but can be any standard shape specified by relatively few parameters, for example … a circular cylinder or elliptical cylinder oriented along the principle axes of the body or in some other fixed way, or an ellipsoid, or a parallelepiped).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the estimation of the object shape as an ellipse as taught by Gazit for the active shape model as taught by Georgescu, Goshayesh and Shakeri in order to provide an alternate means to automatically locate and segment the anatomical object in input images (Gazit, ¶0098).

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al., U.S. Publication No. 2016/0174902, hereinafter, “Georgescu”, in view of Goshayesh et al., U.S. Publication No. 2016/0015469, hereinafter, “Goshayesh”, in view of Shakeri M, Tsogkas S, Ferrante E, Lippe S, Kadoury S, Paragios N, Kokkinos I. Sub-cortical brain structure segmentation using F-CNN's. In 2016 IEEE 13th International Symposium on Biomedical Imaging (ISBI) 2016 Apr 13 (pp. 269-272). IEEE, hereinafter, “Shakeri” as applied to claim 51 above, and further in view of Hoey, Jesse, et al. "Semi-supervised learning of a pomdp model of patient caregiver interactions." Proc. IJCAI Workshop on Modeling Others from Observations. 2005, hereinafter, “Hoey”.

As per claim 57, Georgescu, Goshayesh and Shakeri disclose the method of claim 51, and wherein utilizing the training dataset to train the parameter space deep learning network further comprises optimizing a cost function to minimize an error between an output of the one or more deep learning algorithms and the ground truth data (Georgescu, ¶0092, minimizing a cost function C() quantifying how well the network prediction matches the expected output, i.e., the true label. The L2 penalty function is used to reduce the maximization problem … This minimization problem is solved using the Stochastic Gradient Descent (SGD) method … a feed-forward propagation is performed to compute the network response … One complete batch-wise iteration over the entire training data with a parameter update at each step is considered one training epoch. To train a powerful deep neural network based on this approach, a large number of epochs (e.g., 300) may be required), but do not explicitly disclose the following limitations as further recited however Hoey discloses wherein annotating the dataset of images based on user input to create the ground truth data comprises: performing an optical flow calculation of frame to frame pixel movements, facilitating unsupervised learning to cluster the frame to frame pixel movements across the at least one video stream into groups, and providing the groups of pixel movements to the user for identification and labeling across a range of frames (Hoey, page 2, third paragraph, The learning method clusters video sequences in training data in which only the task states are labeled; Hoey, page 3, section 2.1, optical flow fields between consecutive images; Hoey, page 4, section 2.1, fourth paragraph, mixture models also include feature weights as priors on the cluster means). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Georgescu, Goshayesh and Shakeri to include the optical flow pixel clustering as taught by Hoey in order to provide an alternate means to label ground truth images for improved training / learning of neural networks (Hoey, page2, section 1). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668              
/VU LE/Supervisory Patent Examiner, Art Unit 2668